Title: Enclosure: Verses to Daniel McKinnen, 5 February 1801
From: Livingston, Edward
To: Jefferson, Thomas



EnclosureVerses to Daniel McKinnen
To Daniel McKinnen Esqr  The man whom the muses have markd as their own On whose birth they benignant have smild His name on the turf or on ’change is unknown He looks with contempt on that bauble a crown Nor searches for glory in fields of renown Where pity still weeps & horror stalks wild.  At the bar amid cunning contention & noise No brawling attorney is he In Assembly or Senate he never enjoys The rewards which a profligate party employs As shackles to fetter the free.  But where Hudson his high lands has torn from their baseAnd rolls on majestic between There the muses have found for McKinnen a place Where embodied by fancy those forms he may trace Which by none but the poet are Seen  Yes happy are those Whom the Muses inspire with their fancy their numbers divine For me while thus rudely I snatch at the Lyre If one Spark should elicit of poetrys fire Tho transient that Spark Shall be thine

 